Citation Nr: 0324953	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  02-03 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a 
psychophysiological gastrointestinal reaction.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a seizure disorder.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for a nervous disorder, 
to include schizophrenia.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to April 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which determined that new and material 
evidence sufficient to reopen the veteran's claims for 
service connection for a psychological gastrointestinal 
reaction, a seizure disorder, and a nervous disorder had not 
been received, and denied his claims for these benefits, and 
denied his claim for service connection for PTSD.  The 
veteran filed a timely appeal to these adverse 
determinations.  This case has been advanced on the docket 
because of severe financial hardship. 38 C.F.R. § 20.900(c) 
(2002).

The issue of the veteran's entitlement to service connection 
for PTSD will be addressed in the REMAND immediately 
following this decision.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.

2.  In a rating decision dated in December 1972, the RO 
originally denied the veteran's claims for service connection 
for a psychological gastrointestinal reaction; the veteran 
did not file a timely appeal to this decision.

3.  In rating decisions dated in May 1981 and in December 
1991, the RO determined that new and material evidence 
sufficient to reopen the veteran's claim for service 
connection for a psychophysiological gastrointestinal 
reaction had not been received, and denied his claim for this 
benefit; the veteran appealed the RO's December 1991 decision 
to the Board.

4.  In a decision dated in January 1993, the Board affirmed 
the RO's determination that new and material evidence had not 
been received sufficient to reopen his claim for service 
connection for a psychophysiological gastrointestinal 
reaction, and denied his claim for this benefit; this 
decision was not timely appealed by the veteran.

5.  The evidence received since the time of the Board's 
January 1993 decision is not of such significance that it 
must be considered in order to fairly decide the merits of 
the veteran's claim for service connection for a 
psychophysiological gastrointestinal reaction.

6.  In a rating decision dated in December 1972, the RO 
originally denied the veteran's claim for service connection 
for a seizure disorder; the veteran did not file a timely 
appeal to this decision.
 
7.  In a rating decision dated in May 1981, the RO again 
denied the veteran's claim for service connection for a 
seizure disorder; the veteran did not file a timely appeal to 
this decision.

8.  The evidence received since the time of the May 1981 
rating decision denying service connection for a seizure 
disorder is not so significant that it must be considered in 
order to fairly decide the merits of the claim.

9.  In a rating decision dated in December 1972, the RO 
denied service connection for a nervous disorder; the veteran 
did not appeal this decision.

10.  In a rating decision dated in May 1981, the RO denied 
the veteran's claim for service connection for a nervous 
disorder, to include schizophrenia; the veteran did not file 
a timely appeal to this decision.

11.  The evidence received since the time of the May 1981 
rating decision denying service connection for a nervous 
disorder, to include schizophrenia is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.


CONCLUSIONS OF LAW

1.  The January 1993 Board decision which determined that new 
and material evidence had not been received sufficient to 
reopen the veteran's claim for service connection for a 
psychophysiological gastrointestinal reaction is final.  38 
U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 3.104(a), 3.159, 
20.302, 20.1103 (2002).

2.  Evidence received since the January 1993 Board decision 
is not new and material, and the claim for service connection 
for a psychophysiological gastrointestinal reaction is not 
reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 
C.F.R. § 3.156(a) (2002).

3.  The May 1981 RO rating decision which denied service 
connection for a seizure disorder is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(2002).

4.  The evidence received since the time of the May 1981 RO 
rating decision is not new and material, and the claim for 
service connection for a seizure disorder is not reopened.  
38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. 
§§ 3.156(a), 3.159 (2002).

5.  The May 1981 RO rating decision which denied service 
connection for a nervous disorder, to include schizophrenia, 
is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (2002).

6.  The evidence received since the time of the May 1981 RO 
rating decision is not new and material, and the claim for 
service connection for a nervous disorder, to include 
schizophrenia is not reopened.  38 U.S.C.A. §§ 5108, 7105(c) 
(West 2002); 38 C.F.R. §§ 3.156(a), 3.159 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) that is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit Court) held that Section 3A of the VCAA (covering the 
duty to notify and duty to assist provisions of the VCAA) was 
not retroactively applicable to decisions of the Board 
entered before the effective date of the VCAA (Nov. 9, 2000), 
and overruled both Holliday and Karnas to the extent that 
they allowed for such retroactive application and to the 
extent they conflict with the Supreme Court's and the Federal 
Circuit Court's binding authority.  Kuzma v. Principi, No. 
03-7032 (Fed. Cir. Aug. 25, 2003).  The Board notes that the 
VCAA became law in November 2000 and that the veteran filed 
his claims for VA benefits in this case prior to that date; 
those claims remain pending before VA.  Thus, to the extent 
that the Kuzma case may be distinguished from the instant 
case because of the finality of the Board decision in Kuzma 
at the time of the November 2000 VCAA enactment date, the 
Board finds that such provisions of the VCAA are applicable 
to this pending appeal.  As explained below, the RO 
adjudicated the veteran's claims in this case with 
application of the provisions of the VCAA.

Among its other provisions, the VCAA redefines the obligation 
of VA with respect to the duty to assist.  See 38 U.S.C.A. 
§ 5103A (West 2002).  First, VA has a duty to notify the 
veteran and his representative of any information and 
evidence necessary to substantiate and complete a claim for 
VA benefits.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his or her claims.  See 
38 U.S.C.A. § 5103A (West 2002).  

In the present case, the Board concludes that VA's redefined 
duty to assist and duty to notify have been fulfilled to the 
extent practicable.  The Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his service connection claim, as well as notice 
of the specific legal criteria necessary to substantiate his 
claim.  The Board concludes that discussions as contained in 
the initial rating decision dated in November 2001, in the 
statement of the case (SOC) issued in March 2002, and in 
correspondence to the veteran have provided him with 
sufficient information regarding the applicable regulations 
regarding the evidence necessary to substantiate his claims.  

Furthermore, the Board observes that in a lengthy letter to 
the veteran dated in June 2001, the RO advised the veteran of 
the recent enactment of the VCAA, and provided him with 
detailed information about the new rights provided 
thereunder, including the furnishing of forms and notice of 
incomplete applications under 38 U.S.C.A. § 5102, providing 
notice to claimants of required information and evidence 
under 38 U.S.C.A. § 5103, and the duty to assist claimants 
under 38 U.S.C.A. § 5103A.  The RO described the evidence 
needed to establish the veteran's claims, and specifically 
identified what evidence was needed from the veteran versus 
what evidence VA would attempt to procure.  The Board finds, 
therefore, that such documents are in compliance with the 
VA's revised notice requirements.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The veteran and his 
representative further plainly show through their statements 
and submissions of evidence that they understand the nature 
of the evidence needed to substantiate the veteran's claims.  
As the RO has completely developed the record, the 
requirement that the RO explain the respective responsibility 
of VA and the veteran to provide evidence is moot.  The Board 
concludes that VA does not have any further outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issues on appeal, and that all relevant 
evidence necessary for an equitable resolution of these 
issues has been identified and obtained.  The evidence of 
record includes the veteran's service medical records, 
service personnel records, post-service private treatment 
notes, VA outpatient treatment notes, mental health treatment 
notes, and several personal statements made by the veteran in 
support of his claims.  The RO has obtained all pertinent 
records regarding the issues on appeal and has effectively 
notified the veteran of the evidence required to substantiate 
his claims.  The Board is not aware of any additional 
relevant evidence which is available in connection with this 
appeal, and concludes that all reasonable efforts were made 
by VA to obtain evidence necessary to substantiate the 
veteran's claims.  Therefore, no further assistance to the 
veteran regarding the development of evidence is required, 
and would otherwise be unproductive.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burden on VA with no 
benefit flowing to the veteran are to be avoided.)

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the veteran in attempting to substantiate his claims 
and that additional assistance is not required.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

As an additional procedural matter, the Board notes that the 
VCAA also amended 38 C.F.R. § 3.156(a), which defines "new 
and material evidence" for VA adjudication purposes.  
However, the changes to this regulation are effective 
prospectively only for claims filed on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  As the 
veteran's claims were filed in September 2000, which is well 
before that date, the former provisions of 38 C.F.R. 
§ 3.156(a) are for application in this case.

I.  New and Material Evidence Claims

A.  Psychophysiological Gastrointestinal Reaction

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2002).

In a December 1972 rating decision, the RO initially denied 
the veteran's claim for service connection for a 
psychophysiological gastrointestinal reaction on the basis 
that this disorder preexisted the veteran's entrance onto 
active duty and was not aggravated by service.  In denying 
the claim, the RO considered the veteran's service medical 
records, which did not note any psychiatric or 
gastrointestinal problems at the time of a Report of Medical 
History or a service enlistment examination in October 1963.  
However, shortly after entering onto active duty in early 
February 1964, the veteran was seen on numerous occasions for 
complaints of nausea, vomiting, abdominal pains, and 
nervousness, for which no physical cause could be found.  In 
April 1964, the veteran was referred for a psychiatric 
evaluation because of recurrent abdominal pain, nausea and 
vomiting.  At that time, the examiner noted that the veteran 
had been referred after a second hospital admission for these 
problems which showed no objective findings.  The veteran's 
past history was noted to include his having quit school in 
the 9th grade because of difficulty with teachers, civilian 
delinquencies including stealing two cars and breaking into a 
store, and physical problems including cramps and nightmares 
of fires and killing.  The examiner also noted that the 
veteran's psychosexual history was extremely retarded.  On 
mental status examination, the veteran showed preoccupation 
with feelings of helplessness and indecisiveness, and he gave 
a long history of using somatic complaints to express 
feelings of anxiety when unable to cope with a situation.  
His insight and judgment were impaired.  The examiner 
rendered a diagnosis of psychophysiological gastrointestinal 
reaction, manifested by anxiety, abdominal  pains, nausea and 
vomiting.  The stress was minimal, and consisted of routine 
military duties.  The veteran's predisposition was moderate, 
and included a lifelong history of passive dependent defense 
mechanisms.  The examiner concluded that this disorder 
existed prior to service.  The examiner recommended that the 
veteran be presented to a medical board for discharge.  The 
report of the Medical Board Proceedings a few days later 
determined that the veteran's psychophysiological 
gastrointestinal reaction existed prior to the veteran's 
entry onto active duty, was not aggravated by his active 
duty, and was disqualifying for retention.  He was then 
discharged on April 28, 1964.

At the time of the December 1972 RO rating decision, the RO 
also considered several private medical reports throughout 
the early 1970s, which did not refer to a gastrointestinal 
problem.

The RO notified the veteran of the decision and of his 
appellate rights by letter dated in January 1973.  However, 
the veteran did not appeal the decision within one year of 
notification of the denial.  The decision thus became final 
based on the evidence then of record.  See 38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001).

Subsequent RO rating decisions in May 1981 and in December 
1991 again denied the veteran's claim for service connection 
for a psychophysiological gastrointestinal reaction, finding 
that new and material evidence had not been received 
sufficient to reopen the veteran's claim for this benefit.  
The RO's denial was then affirmed in a January 1993 Board 
decision, which also determined that new and material 
evidence had not been received sufficient to reopen the 
veteran's claim for a psychophysiological gastrointestinal 
reaction.  Evidence considered at the time of this Board 
decision included extensive VA and private medical reports, 
to particularly include a report of treatment for peptic 
ulcer disease at an emergency medical facility in November 
1991.  However, while this evidence showed that the veteran 
was diagnosed as having gastrointestinal problems, it did not 
tend to show that the veteran's gastrointestinal problem was 
incurred in or aggravated during his short time in service 
many years earlier.

The veteran was notified of the Board's determination by a 
Board of Veterans' Appeals Notice dated in January 1993.  The 
January 1993 Board decision became final based on the 
evidence then of record.  See 38 U.S.C.A. § 7104(b); 38 
C.F.R. § 20.1100 (2002).

Pursuant to 38 U.S.C.A. § 7104(b), a final decision by the 
Board may not thereafter be reopened and allowed and a claim 
based on the same factual basis may not be considered.  The 
exception to this is 38 U.S.C.A. § 5108, which states that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).

In light of recent changes to 38 U.S.C.A. § 5107, which 
essentially does away with the requirement that a veteran 
present a well-grounded claim in order to trigger VA's duty 
to assist a veteran in developing the facts pertinent to his 
claim, the Board determines that a two-step process must be 
followed in addressing attempts to reopen a previously denied 
claim.  The first of these steps is to determine whether the 
evidence added to the record is new and material.  According 
to the relevant VA regulation, "[n]ew and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a); see 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Elkins v. 
West, 12 Vet. App. 209 (1999).

Second, if the claimant has produced new and material 
evidence, the Board must evaluate the merits of the claim in 
light of all the evidence, both new and old, after ensuring 
that the duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  See Winters v. West, 12 Vet. App. 203 (1999) 
overruled on other grounds sub nom.  Winters v. Gober, 219 
F.3d 1375, 1378 (Fed. Cir. 2000) (summarizing the criteria 
established by Elkins v. West, 12 Vet. App. 209 (1999)); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

For the purpose of determining whether a claim should be 
reopened, the credibility of the evidence added to the record 
is to be presumed.  Justus v. Principi, 3 Vet. App 510, 513 
(1992).  Furthermore, 38 U.S.C.A. §§ 5108, 7104(b), and 
7105(c) require that in order to reopen a previously and 
finally "disallowed" claim, there must be new and material 
evidence presented or secured since the time the claim was 
finally disallowed on any basis, not only since the claim was 
last disallowed on the merits. 

Relevant evidence submitted since the final January 1993 
Board decision includes extensive VA and private inpatient 
and outpatient treatment notes dated from August 1965, the 
year following the veteran's discharge from the military, to 
2001.  A thorough review of these extensive records reveals 
only a single reference to gastrointestinal problems in a VA 
primary care physician's initial visit note dated in January 
2001, at which time it was noted that the veteran's blood 
transfusion history was positive for having received several 
blood transfusions for a gastrointestinal bleed secondary to 
peptic ulcer disease.  A current diagnosis of a 
psychophysiological reaction was not rendered, and the 
examiner did not comment on any relationship between a 
gastrointestinal disorder and the veteran's military service 
nearly four decades earlier.

Indeed, the only evidence which would tend to indicate that 
the veteran's preexisting psychophysiological 
gastrointestinal reaction disorder was aggravated during his 
period of active duty service from February to April 1964 is 
his own assertions, made in various correspondence sent to 
the VA.  However, as the evidence does not indicate that the 
veteran possesses medical expertise, he is not qualified to 
express an opinion regarding inservice aggravation of a 
medical disorder.  As it is the province of trained health 
care professionals to enter conclusions which require medical 
expertise, such as opinions as to diagnosis and causation, 
Jones v. Brown, 7 Vet. App. 134, 137 (1994), the veteran's 
lay opinions cannot be accepted as competent evidence to the 
extent that they purport to establish such medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
Furthermore, where, as here, resolution of the issue turns on 
a medical matter, unsupported lay statements, even if new, 
cannot serve as a predicate to reopen a previously disallowed 
claim.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

The Board therefore determines that while some of the 
evidence is new, in the sense that it was not previously of 
record at the time of the final January 1993 Board decision, 
it is not material.  Although the evidence is relevant to the 
issue of the presence of a current psychophysiological 
gastrointestinal disorder, there is still no competent 
medical evidence showing that this disorder was aggravated in 
service many years earlier. 

Accordingly, the Board concludes that new and material 
evidence has not been submitted to reopen the claim for 
service connection for a psychophysiological gastrointestinal 
reaction.  The Board views its discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application for a claim for service connection for this 
disorder.  See Graves v. Brown, 8 Vet. App. 522, 524-525 
(1996) and Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  
Essentially, to reopen his claim the veteran needs competent 
medical evidence, such as an opinion, preferably based on 
review of the medical evidence, that he suffers from a 
current psychophysiological gastrointestinal reaction which 
was aggravated in service.


B.  Seizures

In a December 1972 rating decision, the RO initially denied 
the veteran's claim for a seizure disorder, then termed 
"epilepsy," on the basis that there was no evidence that 
this disorder, first shown by the evidence in November 1972, 
was incurred in or aggravated by the veteran's military 
service in 1964.  Evidence considered at that time included 
the veteran's service medical records, which were entirely 
silent for any recorded complaints or diagnoses of, or 
treatment for, seizures.  Also considered were private 
medical records dated from 1972 to 1974, which showed 
diagnoses of grand mal epilepsy, but did not relate this 
disorder to the veteran's military service.  The veteran did 
not appeal this decision.

In April 1981, the RO received a statement from the veteran 
which was construed as a claim to reopen the previously-
denied claim for service connection for a seizure disorder.  
In a rating decision dated in May 1981, the RO determined 
that new and material evidence sufficient to reopen the 
veteran's previously-denied claim had not been submitted, and 
again denied his claim.  

Newly-submitted evidence considered at the time of this 
decision consisted of private medical records, which showed 
that the veteran was first treated for seizures in 1965, and 
first treated for organic brain syndrome secondary to 
seizures in 1968.  However, none of these records related the 
veteran's seizures to his military service.  

The RO also considered a statement by the veteran's father, 
received in April 1981, to the effect that, to the best of 
his knowledge, he had observed the veteran experiencing a 
"black-out spell" within one year of the veteran's release 
from active duty.  The RO acknowledged that certain chronic 
diseases, including epilepsy, may be presumed to have been 
incurred in service if they become manifest to a compensable 
degree within one year of separation from active duty.  See 
38 C.F.R. §§ 3.307, 3.309 (2002).  However, the RO also noted 
that, as the veteran had served for less than 90 days on 
active duty, the issue of presumptive service connection for 
epilepsy was not for consideration.  See 38 C.F.R. 
§ 30307(a)(1) (2002) (in order for a presumption of service 
connection for any of the chronic diseases listed in 
38 C.F.R. § 3.309(a) to apply, "The veteran must have served 
90 days or more during a war period or after December 31, 
1946."); 67 Fed. Reg. 67,792-67,793 (Nov. 7, 2002).

The veteran was notified of the RO's determination and of his 
appellate rights by a letter dated in May 1981.  However, no 
appeal was filed within one year of notification of the May 
1981 denial; therefore, the decision became final based on 
the evidence then of record.  See 38 U.S.C.A. § 7105; 38 
C.F.R. §§  3.104, 20.302, 20.1103 (2002).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed and a claim based 
on the same factual basis may not be considered.  The 
exception to this is 38 U.S.C.A. § 5108, which states that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  See Thompson v. Derwinski, 1 Vet. App., 251, 
253 (1991).  The procedures for reopening a prior final RO 
decision are essentially identical to those for reopening a 
prior final Board decision, set forth previously.

Relevant evidence submitted since the final May 1981 RO 
decision includes extensive VA and private medical evidence 
showing ongoing treatment for seizures and epilepsy, 
including the use of several prescription medications.  
However, none of this evidence indicates in any way that the 
veteran's seizures are related to his military service in 
early 1964.

Indeed, the only evidence which would tend to relate the 
veteran's current seizure disorder to his active duty service 
is his own assertions, made in various correspondence sent to 
the VA, to the effect that he was hospitalized at the Nevada, 
Missouri State Hospital for treatment of epilepsy in 1965, 
less than one year after discharge from service, and that 
this disorder should therefore be considered to have been 
incurred in service.  The Board acknowledges that certain 
chronic diseases, including epilepsy, may be presumed to have 
been incurred in service if they become manifest to a 
compensable degree within one year of separation from active 
duty.  38 C.F.R. §§ 3.307, 3.309 (2002).  However, as 
explained in prior RO rating decisions, he is unable to take 
advantage of the presumptive service connection provisions of 
38 C.F.R. § 3.309(a) because he did not serve on active duty 
for at least 90 days, which is a prerequisite for the 
application of this regulation.  See 38 C.F.R. § 3.307(a)(1).  
In addition, where, as here, resolution of the issue turns on 
a medical matter, unsupported lay statements, even if new, 
cannot serve as a predicate to reopen a previously disallowed 
claim.  See Moray, 5 Vet. App. at 214.

The Board therefore determines that while some of the 
evidence is new, in the sense that it was not previously of 
record at the time of the final May 1981 rating decision, it 
is not material.  Although the evidence is relevant to the 
issue of the presence of a current seizure disorder, there is 
still no competent medical evidence linking this seizure 
disorder to his military service. 

Accordingly, the Board concludes that new and material 
evidence has not been submitted to reopen the claim for 
service connection for a seizure disorder.  The Board views 
its discussion as sufficient to inform the veteran of the 
elements necessary to complete his application for a claim 
for service connection for a seizure disorder.  See Graves v. 
Brown, 8 Vet. App. 522, 524-525 (1996) and Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995).  Essentially, to reopen 
his claim the veteran needs competent medical evidence, such 
as an opinion, preferably based on review of the medical 
evidence, that his current seizure disorder was incurred in 
or aggravated by his military service.

C.  Nervous Disorder, to Include Schizophrenia

In a December 1972 rating decision, the RO initially denied 
service connection for a nervous disorder.  By VA letter 
dated in January 1973, the RO provided the veteran with 
notice that his claim for service connection for a nervous 
disorder had been denied and he was provided information 
concerning his appellate rights.  The veteran did not appeal 
this determination.  Subsequently, in a May 1981 rating 
decision, the RO denied the veteran's claim for a nervous 
disorder, to include schizophrenia, on the basis that there 
was no evidence that this disorder, first shown by the 
evidence in 1970, was incurred in or aggravated by the 
veteran's military service in 1964.  Evidence considered at 
that time included the veteran's service medical records, 
which were entirely silent for any recorded complaints or 
diagnoses of, or treatment for, schizophrenia, or any other 
nervous disorder aside from the psychophysiological 
gastrointestinal disorder for which service connection had 
been claimed separately by the veteran.  Also considered were 
private medical records dated from 1965 to 1977, which showed 
diagnoses of schizophrenia beginning in 1970, but did not 
relate this disorder to the veteran's military service.  

The veteran was notified of the RO's determination and of his 
appellate rights by a letter dated in May 1981.  However, no 
appeal was filed within one year of notification of the May 
1981 denial; therefore, the decision became final based on 
the evidence then of record.  See 38 U.S.C.A. § 7105; 38 
C.F.R. §§  3.104, 20.302, 20.1103 (2002).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed and a claim based 
on the same factual basis may not be considered.  The 
exception to this is 38 U.S.C.A. § 5108, which states that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  See Thompson v. Derwinski, 1 Vet. App., 251, 
253 (1991).  The procedures for reopening a prior final RO 
decision are essentially identical to those for reopening a 
prior final Board decision, set forth previously.

Relevant evidence submitted since the final May 1981 RO 
decision includes VA and private inpatient and outpatient 
mental health treatment notes, which show several diagnoses 
of schizophrenia, as well as diagnoses of other psychiatric 
disorders including chronic anxiety and depression, 
borderline syndrome, hysterical personality, non-psychotic 
organic brain syndrome due to epilepsy, personality trait 
disturbance, emotionally unstable personality, explosive 
personality and major depression.  However, none of these 
records relate any of these disorders to the veteran's period 
of military service in 1964. 

Indeed, the only evidence which would tend to relate the 
veteran's current psychiatric to his active duty service, is 
his own assertions, made in various correspondence sent to 
the VA, including a statement in support of claim received in 
April 1981, to the effect that his "hospital records 
indicate treatment for my claimed disability [a nervous 
condition] within a year following my discharge."  The Board 
initially notes that neither the newly submitted evidence nor 
any of the evidence already of record supports the veteran's 
assertion that he was treated for or diagnosed as suffering 
from a nervous disorder within one year of his discharge from 
the military.  The first post-service evidence of a 
psychiatric disorder contained in the veteran's claims file 
is a diagnosis of a personality trait disturbance and 
emotionally unstable personality at the time of 
hospitalization at Nevada, Missouri State Hospital in January 
1966, some 21 months after discharge.  As noted above, the 
first diagnosis of schizophrenia of record was not rendered 
until August 1970, some 6 years after discharge.  In any 
case, as explained in prior RO rating decisions, he is unable 
to take advantage of the presumptive service connection 
provisions of 38 C.F.R. § 3.309(a) for this or any other 
specified chronic disease because he did not serve on active 
duty for at least 90 days, which is a prerequisite for the 
application of this regulation.  See 38 C.F.R. § 3.307(a)(1).  
In addition, where, as here, resolution of the issue turns on 
a medical matter, unsupported lay statements, even if new, 
cannot serve as a predicate to reopen a previously disallowed 
claim.  See Moray, 5 Vet. App. at 214.

The Board therefore determines that while some of the 
evidence is new, in the sense that it was not previously of 
record at the time of the final May 1981 rating decision, it 
is not material.  Although the evidence is relevant to the 
issue of the presence of a current nervous disorder, to 
include schizophrenia, there is still no competent medical 
evidence linking such a disorder to service many years 
earlier. 

Accordingly, the Board concludes that new and material 
evidence has not been submitted to reopen the claim for 
service connection for a nervous disorder, to include 
schizophrenia.  The Board views its discussion as sufficient 
to inform the veteran of the elements necessary to complete 
his application for a claim for service connection for this 
disorder.  See Graves v. Brown, 8 Vet. App. 522, 524-525 
(1996) and Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  
Essentially, to reopen his claim the veteran needs competent 
medical evidence, such as an opinion, preferably based on 
review of the medical evidence, that a current nervous 
disorder, to include schizophrenia, was incurred in or 
aggravated by his military service.


ORDER

New and material evidence having not been submitted, service 
connection for a psychophysiological gastrointestinal 
reaction is denied.

New and material evidence having not been submitted, service 
connection for a seizure disorder is denied.

New and material evidence having not been submitted, service 
connection for a nervous disorder, to include schizophrenia, 
is denied.


REMAND

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303(a) (2002).  Service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2002); a link, 
established by medical evidence, between current symptoms and 
an inservice stressor; and credible supporting evidence that 
the claimed inservice stressor actually occurred.  

Evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran was 
engaged in combat with the enemy.  Where it is determined, 
through recognized military citations or other supportive 
evidence, that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed inservice stressor.  38 C.F.R. § 
3.304(f) (as amended by 64 Fed. Reg. 32,807-32808 (1999)) 
(effective March 7, 1997) (implementing the decision in Cohen 
v. Brown, 10 Vet. App. 128 (1997)).  See 38 U.S.C.A. § 
1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat 
veterans).  However, where the veteran did not engage in 
combat or the claimed stressor is non combat-related, the 
record must contain service records which corroborate the 
veteran's testimony as to the occurrence of the claimed 
stressor.  Id.; Zarycki v. Brown, 6 Vet. App 91, 98 (1993).

In this case, the Board notes that the veteran's principal 
claimed stressor, an inservice incident in which a cook in 
the mess hall at Fort Leonard Wood, Missouri purportedly 
placed the veteran's hands on a hot cook stove, burning his 
hands, because he was enraged that the veteran had his hands 
in his pockets to warm them, is not a combat-related 
stressor.  Thus, the record must contain evidence which 
corroborates the veteran's claim as to the occurrence of this 
claimed stressor.

In this regard, applicable regulations provide:

If a PTSD claim is based on in-service 
personal assault, evidence from sources 
other than the veteran's service records 
may corroborate the veteran's account of 
the stressor incident.  Examples of such 
evidence include, but are not limited to: 
records from law enforcement authorities, 
rape crisis centers, mental health 
counseling centers, hospitals, or 
physicians; pregnancy tests or tests for 
sexually transmitted diseases; and 
statements from family members, 
roommates, fellow service members, or 
clergy.  Evidence of behavior changes 
following the claimed assault is one type 
of relevant evidence that may be found in 
these sources.  Examples of behavior 
changes that may constitute credible 
evidence of the stressor include, but are 
not limited to: a request for a transfer 
to another military duty assignment; 
deterioration in work performance; 
substance abuse; episodes of depression, 
panic attacks, or anxiety without an 
identifiable cause; or unexplained 
economic or social behavior changes.  VA 
will not deny a post-traumatic stress 
disorder claim that is based on in- 
service personal assault without first 
advising the claimant that evidence from 
sources other than the veteran's service 
records or evidence of behavior changes 
may constitute credible supporting 
evidence of the stressor and allowing him 
or her the opportunity to furnish this 
type of evidence or advise VA of 
potential sources of such evidence.  VA 
may submit any evidence that it receives 
to an appropriate medical or mental 
health professional for an opinion as to 
whether it indicates that a personal 
assault occurred.

38 C.F.R. § 3.304(f) (2002).

Based on the veteran's claimed stressor in this case, the 
Board finds that development akin to that set forth above 
should be accomplished in order to give the veteran every 
consideration with respect to the present appeal and to 
accord him due process of law.  Accordingly, this case is 
REMANDED to the RO for the following actions:

1.  The RO should provide the veteran 
with a personal assault letter and 
questionnaire, modified where 
appropriate, in order to obtain as much 
information as possible about the 
personal assault incident in service, to 
include a detailed description of the 
pertinent incident, with all pertinent 
dates and locations, as well as the 
complete names and unit designations of 
the assailant and others who were also 
assaulted or have knowledge of the 
incident.

The RO should afford the veteran the 
opportunity to submit any additional 
evidence in support of his claim for 
service connection for PTSD.  He should 
be asked to provide any additional 
information possible regarding the 
stressful events claimed to have caused 
PTSD and to identify potential 
alternative sources for supporting 
evidence regarding the stressors he 
alleges occurred in service.  In 
particular, the veteran should provide as 
much detailed information as possible 
including the dates, places, names of 
people present, and detailed descriptions 
of events.  The veteran is advised that 
this information is necessary to obtain 
supportive evidence of the stressful 
event and that he must be as specific as 
possible because without such details an 
adequate search for verifying information 
can not be conducted.  The RO should then 
request any supporting evidence from 
alternative sources identified by the 
veteran and any additional alternative 
sources deemed appropriate, including 
military police records, if the veteran 
has provided sufficiently detailed 
information to make such request 
feasible.

2.  The RO should then review the file 
and make a specific written determination 
in accordance with governing legal 
criteria with respect to whether the 
veteran was exposed to a stressor, or 
stressors, in service, and, if so, the 
nature of the specific stressor or 
stressors established by the record.  In 
reaching this determination, the RO 
should address any credibility questions 
raised by the record.

3.  Thereafter, if any claimed inservice 
stressor is corroborated by the evidence 
or if otherwise deemed warranted, the 
veteran should be afforded a VA 
psychiatric examination.  The claims 
file, a separate copy of this remand, and 
a list of the stressor(s) found by the RO 
to be corroborated by the evidence must 
be provided to the examiner for review, 
the receipt of which should be 
acknowledged in the examination report.

The examiner must determine whether the 
veteran has PTSD and, if so, whether the 
in-service stressor(s) found to be 
established by the RO are sufficient to 
produce PTSD.  The examiner should be 
instructed that only the verified events 
listed by the RO may be considered as 
stressors.

The examiner should utilize the DSM-IV in 
arriving at diagnoses and identify all 
existing psychiatric diagnoses.  If PTSD 
is diagnosed, the examiner must explain 
whether and how each of the diagnostic 
criteria is or is not satisfied.  Also, 
if PTSD is diagnosed, the examiner must 
identify the stressor(s) supporting the 
diagnosis.  A complete rationale must be 
given for any opinion expressed and the 
foundation for all conclusions should be 
clearly set forth.  The report of the 
psychiatric examination should be 
associated with the veteran's claims 
folder.

4.  The veteran's claim for service 
connection for PTSD should then be 
readjudicated.  If the veteran's claim 
remains denied, he and his representative 
should be provided with a Supplemental 
Statement of the Case, which includes any 
additional pertinent law and regulations 
not previously provided to the veteran.  
The applicable response time should be 
allowed.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The purpose of this REMAND is to obtain additional 
development and adjudication, and the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified. 



	                        
____________________________________________
	S. L. KENNEDY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



